Citation Nr: 0810685	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  06-17 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
prior to June 22, 2006, for post-traumatic stress disorder 
(PTSD).

2.  Entitlement to an evaluation in excess of 30 percent 
since June 22, 2006, for PTSD.

3.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
October 1945. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from two rating decisions, dated March 2005 and 
March 2006, by the Nashville, Tennessee Regional Office (RO) 
of the Department of Veterans Affairs (VA).  

The issue of entitlement to service connection for a back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to June 22, 2006, the veteran's service-connected 
PTSD symptomatology was characterized by moderate 
occupational and social impairment with loss of sleep and 
anxiety. 

2.  For the entire time on appeal, the veteran's service-
connected PTSD symptomatology has not been characterized by 
occupational and social impairment with reduced reliability 
and productivity and symptoms such as flattened affect, 
impaired judgment, and impaired abstract thinking.


CONCLUSIONS OF LAW

1.  Prior to June 22, 2006, the criteria for an evaluation of 
30 percent, but no higher, for PTSD have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.130, Diagnostic Code (DC) 9411 (2007). 

2.  Since June 22, 2006, the criteria for an evaluation in 
excess of 30 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4.130, DC 9411 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his PTSD is more disabling than 
currently evaluated due to such symptoms as constant 
depression, memory loss, and an inability to work. 

Disability evaluations are determined by the application of a 
schedule of ratings,  which is based on the average 
impairment of earning capacity caused by a given disability.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Further, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3. 

The veteran is currently assigned a 10 percent disability 
rating under DC 9411 prior to June 22, 2006, and 30 percent 
thereafter.  A 30 percent rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events). 

A 50 percent rating is assigned for occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

The Board notes that the Global Assessment of Functioning 
(GAF) scale is a scale from 0 to 100, reflecting the 
"psychiatric, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) (DSM-IV) (100 representing superior functioning in 
a wide range of activities and no psychiatric symptoms).  See 
also 38 C.F.R. §§ 4.125, 4.126, 4.130.  

A GAF of 41-50 denotes serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning.  A GAF of 51-60 denotes moderate symptoms (e.g., 
flat affect, circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
coworkers).  

VA clinic records noted interrupted sleep, hypervigilance, 
and restricted affect.  He denied suicidal or homicidal 
ideations, and his speech and thought processes were 
coherent.  The veteran's GAF scores have consistently ranged 
from 51 to 60.  There was only one GAF score of 50 noted in 
June 2006.  

During the January 2005 VA examination, the veteran reported 
the following symptoms: difficulty sleeping, social 
isolation, and minimally constricted affect.  He denied 
nightmares, flashbacks, suicidal or homicidal ideations, or 
ritualistic behavior.  He also denied panic attacks but 
stated that he experienced severe anxiety when he got lost.  
Thought process was logical and goal directed, and judgment 
was intact.  His speech was noted as slow but normal, and he 
was oriented to time and place.  

The examiner opined that the veteran did not meet the DSM-IV 
criteria for PTSD but rather his psychiatric symptoms were 
related to dementia, which was not related to military 
service.  A GAF of 55 was assigned.  Therefore, this evidence 
does not support a claim for a higher rating.

In February 2006, he underwent a second VA examination where 
the following symptoms were noted: social impairment, memory 
loss, interrupted sleep, intrusive recollections, and mildly 
restricted affect.  He denied hypervigilance and panic 
attacks.  He also denied homicidal ideations but noted 
occasional thoughts of suicide without plan or intent.  

His thought process was logical, goal directed, and coherent; 
judgment was intact.  There were no signs of hallucinations, 
delusions, or ideas of reference.  The examiner noted a 
diagnosis of dementia and PTSD and assigned a GAF of 51, 
reflecting moderate difficulty in occupational functioning 
and an inability to drive.  The examiner further stated that 
the dementia accounted for the majority of the functional 
impairment but that the veteran's PTSD symptoms had 
increased.  He noted that the GAF score was "global and 
[could not] be divided into components."  Thus, a separate 
GAF score cannot be assigned for the dementia and PTSD.  

Based on the February 2006 examiner's opinion, the Board 
finds that, prior to June 22, 2006, the veteran's PTSD 
warranted a 30 percent rating.  Specifically, level of social 
impairment, in conjunction with a GAF reflecting "moderate" 
difficulty is consistent with a 30 percent rating, but no 
more.

For the entire period on appeal, however, the record simply 
does not offer sufficient evidence in support of the 
veteran's claim that he meets the criteria for a disability 
rating in excess of 30 percent.  Specifically, he has 
described experiencing anxiety, memory loss, and loss of 
sleep, but denied panic attacks and did not possess flattened 
affect.  His speech, thought, and judgment were noted as 
normal.  Although a GAF score of 50 was noted in June 2006 VA 
clinic record, his other scores have consistently averaged 
between 51 and 55, which indicate moderate symptoms or 
moderate difficulties in occupational or social functioning.

A 30 percent disability rating contemplates some occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks while generally performing satisfactorily.  
The preponderance of the evidence is against a finding that 
the disability picture more closely resembles the criteria 
for a 50 percent disability rating; the evidence does not 
show the requisite level of functional impairment with 
reduced reliability and productivity due to the symptoms of 
his PTSD.  

In addition, the Board has considered the veteran's 
statements regarding his service-connected PTSD.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("[a]lthough interest 
may affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

Although his statements are probative of symptomatology, they 
are not competent or credible evidence of a diagnosis, date 
of onset, or medical causation of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. at 494-95; Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  As noted, disability ratings are made 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disability is evaluated, more 
probative than the subjective evidence of an increased 
disability.

As previously stated, the Board finds that for the entire 
appeal period the veteran's PTSD has warranted a 30 percent 
rating.  Therefore, a staged rating is not warranted.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, as the 
preponderance of the evidence does not support a rating in 
excess of 30 percent, the "benefit-of-the-doubt" rule does 
not apply, and the appeal is denied.  

Additionally, the evidence does not reflect marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence, assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321 is not warranted.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's PTSD claim arises from his disagreement with 
the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated; additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.  However, adequate notice was 
provided in letters dated April 2005 and June 2006.

As to VA's duty to assist, VA has associated with the claim's 
folder the veteran's VA and private treatment records, and in 
January 2005 and February 2006, he was afforded formal VA 
examinations. The Board finds that no additional assistance 
is required to fulfill VA's duty to assist. Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 


ORDER

Prior to June 22, 2006, an evaluation of 30 percent, but no 
higher, for PTSD is granted, subject to the law and 
regulations governing the payment of monetary benefits.

An evaluation in excess of 30 percent for PTSD since June 22, 
2006, is denied.


REMAND

The veteran asserts that he injured his back while on active 
duty.  A February 1944 service medical record noted a back 
strain received from a fall during the Monte Cassino campaign 
in Italy.  The post-service medical records noted numerous 
complaints of back pain but only contain two notations of a 
possible diagnosis.  

Specifically, a January 1983 radiology report noted cervical 
spondylosis with some mild foraminal encroachment of the 
fourth right nerve, and a December 2004 record noted 
tenderness and palpation of the lumbar spine, with no 
limitation of motion.  The record is not clear on what area 
of the back the veteran claims should be service-connected.  

The Board finds that a medical examination is necessary in 
order to properly decide the claim.  On examination, the 
reviewing physician should examine the entire spine and 
determine if any current back disability is related to his 
military service.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain clinical records from VAMC 
Mountain Home, Tennessee, for the period 
from December 2006 to the present.

2.  Schedule the veteran for an 
examination in order to ascertain the 
nature and etiology of any current back 
disorder.  After reviewing the entire 
record, the examiner should express an 
opinion as to whether it at least as 
likely as not (i.e., a likelihood of 50 
percent or greater) that any diagnosed 
back disorder initially manifested in 
service or is otherwise related to active 
service.

3.  After completing the requested 
development, again review the record and 
readjudicate the claim.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC).  An appropriate time should 
be given for them to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


